Smith, C. J.,
(after stating the facts). It will be seen that the object of the reference is not so much to find what sum remains in the executors’ hands, after payment of debts and expenses of administration, to be paid over to the legatees of the testator, for they are not suing for a settlement, and are not parties to the action, nor will be bound by its.results, as it is to ascertain the sufficiency of the assets to satisfy the plaintiff’s judgment and the costs incurred in recovering it. The residuary balance, shown in their own return, as reported by the referee, with the interest since accruing, approximates nearly the whole debt, and the difference only is to be made out of the proceeds of the sales of the lands. The personal *541estate has been exhausted, and the unpaid residuum must be provided for out of the land, upon which the liability now rests. Had the land remained as such, so much as was necessary would have to be sold to discharge the debt, and the conversion of the real estate into assets, accompanied by a special proceeding against those to whom, by descent or devise, the real estate has come. As the sale has been effected by the action of the devisees, and the money is in the hands of the executors, why may not the fund be thus applied at once, since this is all that a special proceeding could do, and this without disturbing existing interests, except by a small diminution of the fund? The testator gives the remainder of his estate, real and personal, to four named children, and the deduction is, an equal apportionment among them of the moneys thus used. No reason occurs to us why this summary method of reaching the same result may not be adopted.
The series of exceptions proceed upon the erroneous idea, that the action settles the liabilities of the executors, generally, towards the legatees and devisees, as if it were binding upon all. Only exceptions 2, 5, 6 and 7 are overruled, the reasons for which, as assigned by the Court, are sufficient and satisfactory, and we find, no error in those rulings open to correction on the appeal.
There is no error, and the judgment must be and is affirmed.
No error. Judgment affirmed.